Citation Nr: 1422269	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-32 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2011, the Board remanded the claim for additional development.

Concerning the Veteran's claim for service connection for PTSD, the Board notes the United States Court of Appeals for Veterans Claims' (the Court's) recent decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In its decision, the Court indicated that VA unduly limited its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  Indeed, at his February 2012 VA examination, the Veteran received an Axis I diagnosis of alcohol abuse, and he has asserted that he has received VA treatment for PTSD and depressive symptoms during the pendency of this appeal.  Accordingly, the Board has expanded the Veteran's original service connection claim pursuant to Clemons, and the issue is as stated on the title page of this decision.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder, to include PTSD or alcohol abuse, that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD or alcohol abuse, was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A VCAA letter dated in December 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, VA medical records, and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the Veteran was afforded a VA mental compensation and pension examination in February 2012.  The examiner reviewed the claims file and commented on the Veteran's claimed stressors.  He remarked on the Veteran's prior mental health treatment.  He performed an examination and fully described his observations.  Finally, he explained the reasons for his given opinion.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

The Board also finds that there was substantial compliance with the prior remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  

In particular, the presence of an in-service PTSD stressor has been conceded.  Additional treatment records for the Veteran were obtained.  The Veteran was afforded a VA examinations specifically concerning his claim.  As there has been substantial compliance with all directed action, further remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104  -05 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

B.  Law and Regulations

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection may also be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Analysis

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

In this case, the Veteran has claimed an in-service stressor of being present when his base was overrun by Vietcong.  He says that several people around him at the time were killed.  The Veteran's service personnel records document that he served in the Republic of Vietnam from October 1968 to October 1969.  At the Veteran's February 2012 VA compensation and pension examination, the examiner indicated that this stressor was related to the Veteran's fear of hostile military or terrorist activity; the examiner also opined that the claimed stressor could be adequate to support a diagnosis of PTSD.  As such, under 38 C.F.R. § 3.304 (f)(3), the presence of an in-service PTSD stressor is conceded.

Unfortunately, even accepting the presence of an in-service stressor, the evidence of record reflects that the Veteran does not have a current diagnosis of PTSD that meets DSM-IV criteria.  In this matter, the Board acknowledges that the Veteran started receiving treatment for rule-out PTSD through the VA system in October 2008, and that treatment eventually turned into a standing PTSD diagnosis.  These VA outpatient records also contain diagnoses of depression and cognitive decline.  However, none of the VA providers who have treated the Veteran on an outpatient basis provided an explanation or rationale explaining their conclusions that the Veteran met the full DMS-IV diagnostic criteria for an accurate diagnosis.

On the other hand, the February 2012 VA compensation and pension examiner determined that the Veteran's symptomatology does not meet the full criteria for a diagnosis of PTSD.  In assigning high probative value to the VA examiner's opinion, the Board notes that he had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past psychiatric history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The February 2012 VA examiner indicated that only one diagnosis for the Veteran was in keeping with the DSM-IV criteria-alcohol abuse.  The February 2011 VA examiner also opined that the Veteran's diagnosed alcohol abuse was unrelated to his service.  As analyzed previously, the Board has found the VA examiner's opinion to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Significantly, no other opinion contradicts the opinion of the February 2012 VA examiner.  As such, the Board finds the February 2012 VA examiner's opinion persuasive regarding the lack of a nexus between the Veteran's diagnosed alcohol abuse and his service.

Further, VA regulations state that no compensation shall be paid if a disability is the result of alcohol abuse.  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(a).  For the purpose of this regulation, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).  Furthermore, VA's General Counsel has ruled that direct service connection for a disability which results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. Reg. 52375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31263 (1998).

Concerning the Veteran's own statements, while the Veteran may be competent to describe sleeplessness, anger, or an inability to get close to others, he is not competent to diagnose a psychiatric disorder in accordance with DSM-IV criteria.  To whatever extent the Veteran and/or his representative attempt to assert that the Veteran, in fact, suffers from service-related PTSD or other psychiatric disability, the Board finds that any such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the fundamental question of whether the Veteran meets the DSM-IV diagnostic criteria for a psychiatric disability-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board additionally notes that the Veteran has not alleged the existence of a continuity of specific psychiatric symptoms following his time on active duty.

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and alcohol abuse, and that, on this basis, his claim must be denied.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and alcohol abuse, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


